DETAILED CORRESPONDENCE
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
3.	In response to the amendment received on 9/21/2022:
Claims 1-15 are pending in the current application.  Claims 1, 2, 4, and 6-8 have been amended and Claims 13-15 are newly added.
The previous objection to the claims is overcome in light of the amendment.
The previous prior art-based rejections has been overcome in light of the amendment.  
Claim Interpretation
4.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Claim Objections
5.	Claim 5 is objected to because of the following informalities:  Claim 5 recites “the venting knife passes through the slit to protrudes toward the battery cell” but this is grammatically incorrect.  “Protrudes” should be “protrude”.   Appropriate correction is required.
6.	Claims 9 and 10 are objected to because of the following informalities: Claim 9 recites “the bus bars” and “the venting knives” but these limitations appear to lack antecedent basis since only one bus bar and one venting knife are claimed in preceding claims.  Similarly, Claim 10 recites “the actuation part” of Claim 9, but Claim 9 recites multiple actuation parts.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites a plurality of battery cells and then a bus bar connecting at least one of the plurality of battery cells, but it is unclear how a bus bar can connect at least of the plurality of battery cells. Is the “at least one” referring to a battery cell of the plurality?  Or is there a plurality of plurality of battery cells, and at least one plurality is connected by the bus bar?  The language of the claim is unclear and renders the scope of the claim unclear.  Claims 2-15 are rejected as being dependent upon a rejected base claim.
Allowable Subject Matter
8.	Claims 1-15 are allowed over the prior art.
	The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of Claims 1-15.
	Independent Claim 1 recites a battery module comprising a bus bar connecting a plurality of battery cells and including a venting part having a venting knife that protrudes from the bus bar toward a battery cell of the plurality of cells, where the venting knife is positioned between electrode tabs of adjacent two cells of the plurality of cells.  Previously cited prior art Butt US PG Publication 2010/0248010 and Yang US PG Publication 2009/0305116 do not teach the claimed structure and there is no other prior art that the skilled artisan would find obvious to combine with Yang and Butt.  Other prior art, such as Ahn US PG Publication 2011/0129702 teaches similar venting parts 140 with venting knives 142 protruding toward battery cells, and connection unit 120 can be seen as a bus bar, but there is no clear reason that the skilled artisan would simply rearrange the bus bar and venting part of Ahn such that the claimed structure would result, and there is no other teaching to motivate such a modification.  Therefore, the reference fails to teach or suggest the particulars of the independent Claim 1, and it’s not obvious to modify these teachings to give the instant claimed invention.   Thus none of the prior art of the record, alone or in combination, appears to teach, suggest, or render obvious the invention of independent Claim 1.  Since Claims 2-15 depend on Claim 1, they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6-3; Alt Fri 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Tavares-Crockett can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729